Riddick, J., (after stating the facts). We are of the opinion that the judgment of the circuit court should be affirmed. The statute of 1875, which permits actions pending-before justices of the peace to be changed to the courts of common pleas in certain counties named in the act, contains this provision: “Upon a change of venue being taken as provided in the preceding section, neither party shall be permitted to file in said court any new or additional cause, or any new or additional counter-claim or set-off; nor shall either party be required to file any additional pleading, but said cause shall be tried upon its merits as though still in the justice’s court.” Acts 1875, p. 123, § 22. Under this statute, we think the circuit court properly ruled that Belding could not file in the court of common pleas a set off or counter-claim which he had not filed or offered to file before the justice of the peace. Affirmed.